[Cite as State v. Seifert, 2022-Ohio-2901.]


                                        COURT OF APPEALS
                                      FAIRFIELD COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                    :       Hon. William B. Hoffman, J.
                                              :       Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
ANDREW SEIFERT                                :       Case No. 2021-CA-00039
                                              :
        Defendant-Appellant                   :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Municipal Court,
                                                      Case No. 21-CRB-00415




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     August 18, 2022




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

MITCHELL R. HARDEN                                    SCOTT P. WOOD
136 W. Main St.                                       120 E. Main Street, Suite 200
Lancaster, OH 43130                                   Lancaster, OH 43130
Fairfield County, Case No. 2021-CA-00039                                               2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant Andrew Seifert appeals the December 2, 2021

judgment of the Fairfield County Municipal Court placing him on one year community

control and ordering him not to own dogs while he is on community control. Plaintiff-

Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On March 21, 2021, two dogs owned by Seifert attacked Kim Pope while

she was walking her dog across the street from Seifert's home. Both Pope and her dog

sustained injuries. Pope's dog sustained life-threatening injuries. Seifert was

subsequently charged with two minor misdemeanor counts of dog at large. Additionally,

both dogs were designated dangerous dogs due to injury caused to Pope.

       {¶ 3} On April 8, 2021, Seifert's neighbors captured video of Seifert's dogs again

at large and not properly confined as per requirements for dogs found to be dangerous

per R.C. 955.22(D)(1). Seifert was subsequently charged with two fourth-degree

misdemeanor dangerous dog at large violations.

       {¶ 4} On December 2, 2022, Seifert entered pleas of guilty to one count of dog at

large and one count of dangerous dog at large. At sentencing the state recommended a

fine, court costs, a suspended jail term, two years community control, good behavior, and

no dog ownership while on community control. Seifert contested the state's proposed

condition of no dog ownership. He argued he was 55 years old, employed, had lived at

his current residence for 29 years were he successfully raised 10 dogs, had no prior

record, and no longer owned the two dogs at issue. After hearing Seifert's arguments, the

trial court ordered a $25 fine on each count and court costs. The trial court also placed
Fairfield County, Case No. 2021-CA-00039                                                3


Seifert on one year of community control and ordered that he own no dogs during that

time.

        {¶ 5} Seifert timely filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error as follows:

                                            I

        {¶ 6} "THE TRIAL COURT ERRED IN SENTENCING APPELLANT BY

IMPOSING AN UNREASONABLE CONDITION OF COMMUNITY CONTROL."

        {¶ 7} In his sole assignment of error, Seifert argues the condition of community

control prohibiting him from owning dogs was unreasonable and therefore an abuse of

discretion. We disagree.

        {¶ 8} The Supreme Court of Ohio has recently reiterated that a trial court does

not abuse its discretion in fashioning a community-control sanction as long as the

condition is reasonably related to the probationary goals of doing justice, rehabilitating

the offender, and insuring good behavior. State v. Chapman, 163 Ohio St.3d 290, 2020-

Ohio-6730, 170 N.E.3d 6, ¶ 8, citing State v. Talty, 103 Ohio St.3d 177, 2004-Ohio-4888,

814 N.E.2d 1201, ¶ 12. The Court additionally noted a condition of community control

may not be overly broad so as to unnecessarily impinge upon the offender's liberty. Id.

quoting State v. Jones, 49 Ohio St.3d at 52, 550 N.E.2d 469.

        {¶ 9} In the case at bar, we find no abuse of discretion. The instant matter

involved the second time within 18 days that Seifert's dogs were at large. See companion

case Fairfield County Dog Warden v. Andrew Seifert, 5th Dist. Fairfield No. 2021 CA 38.

Seifert's disregard for the requirements of keeping his dangerous dogs properly confined

is concerning after his dogs injured Pope and nearly killed her dog. We find the condition
Fairfield County, Case No. 2021-CA-00039                                                      4


of no dog ownership for the duration of Seifert's community control is reasonably related

to the crimes to which Seifert pled guilty, to rehabilitating Seifert, and to ensuring Seifert's

good behavior. Moreover, nothing in the record indicates that the prohibition against dog

ownership will continue following Seifert's successful completion of his community

control.

       {¶ 10} The sole assignment of error is overruled.




By Wise, Earle, P.J.

Hoffman, J. and

Delaney, J. concur.




EEW/rw